DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated January 7, 2021 are acknowledged.  

Claim Labeling
Claim 30 has been withdrawn from examination because it belongs to the unelected Method Species A.  In applicant’s “Response to Election/Restriction” dated 6/24/2020, applicant elected Method Species B2.  However, in the claim amendments dated January 7, 2021, applicant has labeled claim 30 as “currently amended” instead of “withdrawn”.  Applicant is reminded to properly label claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24, 28, 29, 32, and 34-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 24, 28, 29, 32, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over the abstract of JP59-188986 by Takahashi in view of the abstract of JP07-176821 by Minemoto.  
With regard to claim 24, Takahashi teaches a method of removing gas contaminants from a laser tube (reads on optical system; Takahashi’s abstract).  Takahashi’s method comprises heating a getter by radiation, wherein such heating involves applying sufficient energy density to gas contaminants in the laser tube such that the contaminants are absorbed onto the getter and inactivated such that they can’t contaminant the windows (reads on one or more optical components) of the laser tube (Takahashi’s abstract).  
Takahashi teaches that the inactivation of the gas contaminants is caused by the getter being heated to approximately 900 °C (Takahashi’s abstract), but Takahashi does not explicitly teach that the temperature of the heated getter is higher than the temperature of the protected windows.  However, Takahashi is considered to teach that the temperature of the getter is a result-effective variable because Takahashi teaches that the temperature of the getter is what causes the contaminant deactivation operation of the getter (Takahashi’s abstract), and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date 
Takahashi does not explicitly teach that the laser tube is sealed.  However, since the purpose of Takahashi’s cleaning method is to remove gas contaminants from the interior of the laser tube (Takahashi’s abstract), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Takahashi such that the laser tube is sealed in order to prevent undesired gaseous contaminants from leaking into the laser tube.  
Takahashi does not recite that the getter inactivates the gas contaminants by having the high temperature of the getter cause the contaminants to react.  
 Minemoto teaches that when using a heated getter to remove gaseous contaminants from the interior of a laser system, the heated getter can be made of material that induces the gaseous contaminants to react such that the gaseous contaminants are inactivated and removed from the laser system’s gaseous atmosphere (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Takahashi such that the getter is made of material that, when heated, inactivates gaseous contaminants by causing the gaseous contaminants to react with the getter.  The motivation for performing the modification was provided by Minemoto, who teaches that such a reaction-inducing heated getter material can successfully be used to remove gaseous contaminants from a laser system’s gaseous atmosphere.  
With regard to claim 28, the combination of Takahashi in view of Minemoto, as developed thus far, does not teach that the internal atmosphere of the laser tube comprises oxygen.  
Minemoto teaches that oxygen can be present as gaseous contaminants in a laser’s atmosphere (pages 3-6 of translation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Takahashi in view of Minemoto such that the heated getter cleaning technique of Takahashi in view of Minemoto is used to clean a laser tube that comprises oxygen as a gaseous contaminant.  The motivation for performing the modification was provided by Minemoto, who teaches that a heated getter can advantageously be used to clean a laser system atmosphere comprises gaseous oxygen.  
The combination of Takahashi in view of Minemoto, as developed thus far, does not teach that the getter’s cleaning reaction is a reaction between the contaminants and another component of the internal ambient atmosphere.  However, in the art of manufacturing optical systems, it is well known that a diversity of contaminants can be present in an internal environment of a manufactured optical system.  It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Takahashi in view of Minemoto such that the getter-heating-based cleaning method of Takahashi in view of Minemoto is used to clean the interior of a laser tube wherein the tube comprises undesired contaminant gases that can react with each other in the presence of a gettering heater’s heat to decompose contaminant gases.  The motivation for performing such a modification would be to 
With regard to claim 29, the combination of Takahashi in view of Minemoto does not teach that reaction caused by the heated getter is at a surface of the getter and causes the formation of a reaction product.  However, since the combination of Takahashi in view of Minemoto teaches performing the same method steps as recited by applicant with the same materials as recited by applicant, it is reasonably expected that the same result will occur – namely, that reaction caused by the heated getter is at a surface of the getter and causes the formation of a reaction product.  If this reasonably-expected argument is not persuasive, here is another: in the art of manufacturing optical systems, it is well known that a diversity of contaminants can be present in an internal environment of a manufactured optical system.  It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Takahashi in view of Minemoto such that the getter-heating-based cleaning method of Takahashi in view of Minemoto is used to clean the interior of a laser tube wherein the tube comprises undesired contaminant gases that can react at the heated getter’s surface and form reaction products.  The motivation for performing such a modification would be to allow such a laser tube’s interior to be advantageously cleaned with the method of Takahashi in view of Minemoto.
With regard to claim 32, the combination of Takahashi in view of Minemoto does not teach that the getter is contained within a hollow shield inside the laser tube.  However, Minemoto teaches that when using a heated getter to remove gaseous contaminants from a sealed laser system, the heated getter can be contained in a shield 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Takahashi in view of Minemoto such that the getter is contained in a hollow shield within the laser tube.  The motivation for performing the modification was provided by Minemoto, who teaches that when using a heated getter to remove gaseous contaminants from a sealed laser system, the heated getter can be contained in a shield inside the sealed laser system, wherein the shield advantageously prevents vapor evaporated from the getter from contaminating laser components.  The combination of Takahashi in view of Minemoto, as developed thus far, does not teach that the hollow shield comprises at least one opening.  However, since the whole point of the getter of Takahashi in view of Minemoto is to interact with gaseous contaminants, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Takahashi in view of Minemoto such that the hollow shield is open to the atmosphere of the laser tube, thus allowing the getter to advantageous inactivate gaseous contaminants.  
With regard to claim 37, in the method of Takahashi in view of Minemoto, the heated getter is considered to inactivate the contaminants as a potential threat to the laser tube windows by removing the contaminants from the atmosphere of the laser tube (Takahashi’s abstract).
With regard to claim 38, in the developed combination of Takahashi in view of Minemoto, the gaseous contaminants react with the heated getter and are removed from the housing’s atmosphere.  The combination of Takahashi in view of Minemoto, however does not recite that the contaminants are decomposed.  However, since Takahashi in view of Minemoto teaches performing the same method steps as those claimed by applicant with the same materials as claimed by applicant, it is reasonably expected that the same result will occur – namely, that the contaminants will be decomposed by the reaction.  If this reasonably-expected argument is not persuasive, here is another: in the art of manufacturing optical systems, it is well known that a diversity of contaminants can be present in an internal environment of a manufactured optical system.  It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Takahashi in view of Minemoto such that the getter-heating-based cleaning method of Takahashi in view of Minemoto is used to clean the interior of a laser tube wherein the laser tube comprises undesired contaminant gases that can react and decompose in the presence of a heated getter’s heat.  The motivation for performing such a modification would be to allow such a laser tube’s interior to be advantageously cleaned with the method of Takahashi in view of Minemoto.  
Claims 24, 29, 32, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2010/0288302 by Ehm.
With regard to claim 24, Ehm teaches a method of removing contaminants from an EUV optical system, wherein the method comprises applying sufficient energy density to gaseous hydrocarbon contaminants to cause the gaseous hydrocarbon one or more optical components susceptible to contaminants.  Ehm teaches that the optical surfaces 13a and 14a are arranged in a vacuum chamber (item 4 in Figure 1; Par. 0059), and therefore, Ehm is considered to teach that the optical surfaces are in a sealed housing.  
Ehm does not teach that the first optical surface (13a) is heated to a higher temperature than the second optical surface (14a).  However, in the method of Ehm, since the second optical surface (14a) is downstream of the first optical surface (13a), it is reasonably expected that the first optical surface is heated to a slightly higher temperature than the second optical surface because the optical surface would not perfectly reflect all light and because light reaches the first optical surface before the second optical surface.  Since light reaches the first optical surface first and since any light absorbed by the first optical surfacer or absorbed by contaminants on the first optical surface (it is well known that contaminant deposits can have the adverse effect of absorbing light energy) does not reach the second optical surface, it is reasonably expected that the temperature of the first optical surfacewill be slightly higher than the temperature of the second optical surface.  
With regard to claim 29, Ehm is considered to teach that the reaction involving the contaminants inactivates the gaseous contaminants because the contaminants are taken out of the gaseous phase and deposited on optical surface 13a.  Ehm does not 
With regard to claim 32, in the method of Ehm, the vacuum chamber in which the projection system (item 4 in Figure 1) is contained can be considered to read on applicant’s hollow shield because it has an opening through which cleaning gas enters the atmosphere of the illumination system (Par. 0062 and claim 1 of Ehm).  Ehm does not teach that the shield is contained within a sealed housing.  However, in the art of wafer processing, it is well known to have a plurality of wafer processing components contained within a sealed housing such that outside contaminants cannot contaminate the wafer processing, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ehm such that all the components (including items 3 and 4 in Figure 1) are contained within a sealed housing that can advantageously prevent outside contaminants from reaching the wafer processing tools. 
With regard to claim 37, Ehm is considered to teach that the reaction involving the contaminants inactivates the gaseous contaminants because the contaminants are taken out of the gaseous phase and deposited on optical surface 13a. 
 With regard to claim 38, Ehm is considered to teach that the reaction involving the contaminants inactivates the gaseous contaminants by decomposing the gaseous .  
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2010/0288302 by Ehm as applied to claim 24 above, and further in view of U.S. 2004/0227102 by Kurt.
With regard to claim 28, Ehm does not teach that oxygen is present in the atmosphere of the optical surface.
Kurt teaches that oxygen can be present as a contaminant in an EUV optical system (Par. 0037 and 0049).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ehm such that the internal atmosphere is which the optical surfaces are located is an atmosphere that contains some gaseous oxygen as a contaminant.  The motivation for performing the modification would be to avoid the efforts needed to ensure that all oxygen molecules are removed from the environment.  Kurt teaches that an EUV optical system can still function with some gaseous oxygen contaminant present, and the motivation for having some gaseous oxygen contaminant present would be avoid the effort needed to ensure that all gaseous oxygen molecules are removed.
The combination of Ehm in view of Kurt does not teach that the reaction involving the contaminants is a reaction between the contaminants and another component of the atmosphere.  However, it is well known that gaseous components can be present in a vacuum chamber’s atmosphere due to outgassing and the difficulty of achieving perfect vacuum, and since the combination of Ehm in view of Kurt teaches performing the same .  
Claims 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2010/0288302 by Ehm as applied to claim 24 above, and further in view of U.S. 2017/0336282 by Kobayashi.
With regard to claim 34, Ehm teaches that the EUV light is generated in a plasma at item 5 in Figure 1 (Par. 0059), but Ehm does not explicitly teach that this plasma is part of a non-linear optical process.
Kobayashi teaches that when using a plasma to generate EUV light, a non-linear optical process (using item 88 in Figure 3) can be successfully used in the generation of the plasma (Par. 0103-0105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ehm such that a non-linear optical process of the type taught by Kobayashi is used to generate the plasma that provides the EUV light.  The motivation for performing the modification was provided by Kobayashi, who teaches that when using a plasma to generate EUV light, a non-linear optical process can be successfully used in the generation of the plasma.
With regard to claim 35, the combination of Ehm in view of Kobayashi does not teach that plasma generation and vacuum chamber 4 (in Ehm’s Figure 1) are located in the same sealed chamber.  However, in the art of wafer processing, it is well known to have a plurality of wafer processing components contained within a sealed housing 
 With regard to claim 36, in the combination of Ehm in view of Kobayashi, the radiation that reacts with the contaminants is considered to be waste radiation because it is radiation that undesirably forms deposits without performing its intended purpose of wafer lithography. 

Response to Arguments
Applicant’s arguments of 1/7/2021 with respect to the pending claims have been carefully considered but are moot in view of the new grounds of rejection.
In applicant’s arguments dated 1/7/2021, applicant states that “to expedite prosecution claims 30, 32, and 34, have been amended to change dependency to claim 24”.  However, it is noted that claim 30 is a withdrawn claim that is drawn to an unelected species.  In applicant’s Response to Election/Restriction dated 6/24/2020, applicant elected Method Species B2.  Claim 30 is clearly drawn to unelected Method Species A because claim 30 recites that the heatable element comprises a heating wire.  In applicant’s claim amendments dated January 7, 2021, applicant has incorrectly labeled claim 30 as “currently amended” instead of “withdrawn”.  Applicant is reminded to properly label claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
April 9, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714